ACCEPTED
                                                                                      12-14-00085-CV
                                                                         TWELFTH COURT OF APPEALS
                                                                                       TYLER, TEXAS
                                                                                 4/23/2015 4:09:40 PM
                                                                                        CATHY LUSK
                                                                                               CLERK




                          Case Number 12-14-00085-CV
                                                                      FILED IN
                                                               12th COURT OF APPEALS
                                     IN THE                         TYLER, TEXAS
                                                               4/23/2015 4:09:40 PM
                       TWELFTH COURT OF APPEALS                     CATHY S. LUSK
                                                                        Clerk

                                TYLER, TEXAS




  COWBOY'S RETAIL & WHOLESALE BEVERAGE DISTRIBUTION, LLC,
      KYLE GILLIN AND GREAT AMERICAN TREATING, INC.

                                                  Appellant,

                                       v.
     PEGGYE DAVIS, JIM DAVIS, JAY DAVIS AND RICHARD L. RAY,

                                   TRUSTEE,

                                                Appellee.



 APPELLEES' SECOND MOTION TO POSTPONE ORAL ARGUMENT



TO THE HONORABLE COURT OF APPEALS:
      Now comes PEGGYE DAVIS, JIM DAVIS, JAY DAVIS and RICHARD L.

RAY, Appellees and Movants herein, by and through their attorney of record,

Richard L. Ray, and files this their Second Motion To Postpone Oral Argument

concerning a setting for oral argument and submission on Tuesday, May 12, 2015 at
                                     Page 1
8:30 a.m., Courtroom, First Floor, Cotton Belt Building, 1517 W. Front Street,

Tyler, Texas 75702 and for grounds heretofore would show the Court as follows:

                                          I.

      That on March 19, 2015 at 6:01 p.m., the Appellees and Movants received

an electronic notice from the Court setting the above referenced case for oral

argument on May 12, 2015 at 8:30a.m. A copy of this electronic notification is

attached hereto as Exhibit "A".

                                         II.

      That counsel for the Appellees and Movants, Peggye Davis, Jim Davis, Jay

Davis and Richard L. Ray, was previously set for Pre-Trial hearing in VanZandt

County Court at Law at 9:00 a.m. in Canton, Texas; and for three (3) administrative

hearings, at 10:00, 10:45, and 11:30 a.m. in Dallas, Texas, at Dallas SSA, located at

12790 Merit Drive, Suite 500, Room 3.

      Attached hereto as Exhibit "B" is a copy of the Scheduling Order and the

three (3) SSA notices which indicate notice of the Pre-Trial hearing was sent on

October 3, 2014, and the SSA notices were sent on March 12,2015.

      That Brent Howard serves as co-counsel for Appellees.

                                        III.

      As a result the movant's counsel, who prepared the pending brief, cannot


                                       Page2
appear at the setting for oral argument scheduled on Tuesday, May 12, 2015, at 8:30

a.m.

                                        IV.

       This motion to postpone oral argument is not made for purposes of delay but

so that justice may be done.


       WHEREFORE, prays the Court that this case be postponed until a later date.

                          Respectfully submitted,

                          Peggye Davis, Jay Davis, Jim Davis and Richard L. Ray
                          Appellees and Movants

                                 Is/ Richard L. Ray
                          RICHARD L. RAY
                          State Bar No. 16606300
                          RAY & THATCHER, ATTORNEYS AT LAW, P.C.
                          300 S. TRADE DAYS BLVD.
                          CANTON, TEXAS 75103
                          903 567-2051
                          903 567-6998 (FAX)
                          rlray@rayandthatcher.com

                          Brent Howard
                          State Bar No. 10062600
                          HOWRD & DAVIS
                          100 E. Ferguson St. #1200
                          Tyler, Texas 75202
                          (903) 533-9997
                          (903) 533-0260 (FAX)
                          bhoward@hbdtyler.com

                         ATTORNEYS FOR APPELLEES AND MOVANTS
                                      Page3
    (
                                         VERIFICATION


        THE STATE OF TEXAS                       §

        COUNTY OF VANZANDT                       §

              Richard L. Ray, the Attorney for Peggye Davis, Jim Davis, Jay Davis and

        Richard L. Ray, Appellees and Movants named above, being duly sworn, says:

              1. That he is the attorney of record for Appellees and Movants in the above

        styled and numbered cause;

              2. That he is duly authorized to make this verification;

              3. That he is familiar with the matters set forth in the Appellees' Second
(
        Motion To Postpone Oral Argument; and




                                                                                blic, on this the
                                                     .//)-            r
                                                /~        /      "       . li
                                            /         ///      (/ . )!/
                                                /·b~ ~Y·.( )(r}A?.d!~trWgt~/
                                             Yaula I. Landwermeyer                    ·
                                              Notary Public in and for the State of Texas
                                              My Commission Expires: 09-11-2017


(
                                                Page4
                         CERTIFICATE OF SERVICE

      CERTIFYING that a true and correct copy of the foregoing Appellees'

Second Motion to Postpone Oral Argument has on this the 22nd day of April, 2015,

been forwarded to the following counsel of record:

      I. Bennett White
      I. Bennett White, P.C.
      P.O. Box 6250
      Tyler, Texas 75703

      Brent Howard
      Howard & Davis
      100 E. Ferguson St., #1200
      Tyler, Texas 75702.

                                               Is/ Richard L. Ray
                                         RICHARD L. RAY




                                      Page 5
                     CERTIFICATE OF CONFERENCE

      I, Richard L. Ray, do hereby certify that I attempted to conference with J.
Bennett White of the firm J. Bennett White, P.C., counsel for Appellants
concerning the Appellees' Second Motion to Postpone Oral Argument on April
23, 2015. Mr. White was not available so I left a message for him to return. To
date and time, no response has been received.



                                             Is/ Richard L. Ray
                                     RICHARD L. RAY




                                     Page6
       3/20/2015




                                                                                                Richard Ray 

(
         Notice(s): 12-14-00085-CV
         1 message
         ·--------------
         COA12Noticing@txcourts.gov                                                  Thu, Mar 19, 2015 at 6:01 PM
         To: rlray@rayandthatcher.com


           You have received notice(s) for the following case(s):


           12-14-00085-CV
           TC #60, 086-B
           Cowboy's Retail & Wholesale Beverage Distribution, LLC, Kyle Gillin and Great American Treating, Inc. v.
           Peggye Da~s. Jim Da~s. Jay Da~s and Richard L. Ray, Trustee

           Files
           MT POSTPONE OA DISP_ANT-APP _GRANT_FILECOPY.pdf


          Thank you,
          Cathy S. Lusk
          12th Court of Appeals
(         Do not reply to this message. If you have questions, please contact the Court at (903) 593-8471.


           t9      MT POSTPONE OA DISP_ANT-APP_GRANT_FILECOPY.pdf
            '      225K




    hHps://mall.google.corn'mall/u/O/?ui=2&i~016ddBaa05&~ew=pt&search=inbox&th=14c3445121bB96d7&siml=14c3445121b896d7                       1/1
                                                                                                                                          FILE COPY




    (

        CHJEP JUSTICE                                                                                                                   CLERK
        JAMEST. WORTHEN                                                                                                                 CATHY S. LUSK

                                                        TWELFTH COURT OF APPEALS
        JUSTICES                                                                                                                        CHJBFSTAFF ATTORNEY
        BRIAN HOYLE                                                                                                                     MARGARET HUSSEY
        GREG NEELEY




                 Thursday, March 19,2015

                 Mr. Richard L. Ray                                                  Mr. J. Bennett White
                 Ray & Thatcher, PC                                                  J. Bennett White, PC
                 300 S. Trade Days Blvd.                                             P.O. Box6250
                 (300 S. Hwy 19)                                                     Tyler, TX 75711
                 Canton, TX 75103                                                    *DELIVERED VIA E-MAIL *
                 * DELIVERED VIA E-MAIL *

                Mr. Brent Howard
                Howard & Davis, PC
                100 East Ferguson
                Suite 1200
                Tyler, TX 75702
                * DELIVERED VIA E-MAIL *
(
                RE:         Case Number:                            12-14-00085-CV
                            Trial Court Case Number:                60,086-B

                Style:     Cowboy's Retail & Wholesale Beverage Distribution, LLC, Kyle Gillin and Great
                           American Treating, Inc.
                           v.
                           Peggye Davis, Jim Davis, Jay Davis and Richard L. Ray, Trustee

               You are hereby notified that in the above-described case, the following decision and order was
               this day made and entered by this Court:

               "THIS DAY came on to be considered Appellee's Motion to Postpone Oral Argument herein;
               and the same being inspected, it is ORDERED that said motion be, and hereby is, GRANTED,
               and that oral argument will be set Tuesday, May 12,2015@ 8:30am."

               Very truly yours,

               CATHY S. LUSK, CLERK




(
                                1517WESTFRONTS'rREET o SUITE354 • TYLER, TX75702 o TEL:903-593-8471 • FAX:903-593-2193
        Serving Anderson~ Angelina~ CherokeeJ Gregg HendersonJ Houston Nacogdoches_ Rains._ Rusk; Sabine_ San Augustine, Shelb~ Smith, Trinity; lfpshur. Van
                                                                   Zandt and Wood Coundes
                                                              http://www.txcourts.gov/12thcoa.aspx
                        RECEIVED    10/03/2014 03:24PM 9035676998                  ,.
                                                                                             RAY AND THATCHER
    Oct. 3. 2014 3:39PM      (                                                     l            No. 1594 P. 1/3



(
                                                  ~.a''                                          ~©~llWJE!])
                                                                                                         OCT 0 6 2014
                                               CAUSE NO. CV04799                                           ,/JP
       LARRY WAYNE TllOMAS                                §    TllE COUNTY COURT
                                                          §
                                                          §
       vs.                                                §    ATLAWOF
                                                          §
                                                          §
       DEWAYNE ANDERSON                                   §    VANZANDT COUNTY, TEXAS

                                             SCHEDULING ORDER
                                                JURY TRIAL

               ln an effort to assist in the disposition of this case without undue bmden or expense to the
       patties, the Court finds that the following Scheduling Order will facilitate the fair, timely, and
       responsible resolution of the above numbered cause, and therefore, IT IS ORDERED that the
       following case settings and deadlines apply:

       May 20,2015       Jury Trial is set to begin at 8:30a.m. on the dates specified,


(      Mfly 12. 2015     Pretrial is set for 9:00 a.m. on the date specified and at such time each paliy
                         shall submit the following:
                            Witness list;
                            Exhibit list;
                            Proposed "Charge ofthe Court" ready for submission lo the jury, along with
                            an electronic copy in Microsoft Word fonnar on flosh drive;
                            Motion in Limine;
                            Deposition designations; Eind
                            Concise written statement of significant legal and/or e'Yidenti&ry issue$.

      Februarv 16,2015 "J>aper" Discovery Deadline. All oUigoing · "paper" discovery, including
                       interrogatories, requests for production, requests for admission, requests for
                       disclosm·e, etc,, must be served upon opposing counsel on or before the date
                       specified,

      February 16. 2015 Deposition Deadline. All depositions must be concluded by the date specified.

      Februacy 16,2015 Designation of Responsible Third Parties. Responsible third pm1ies must be
                       designated on or before the date specified.

      JlUinacy 16, 2015 Deadline for Adding or Joining New Parties. New parties must be added or
                        joined on or before the date specified,

      December 15, 2014 Amended Pleadings. Amended pleadings must be filed on or before the date
                        specified,
(
                           RECEIVED      10/03/2014 03:24PM 9035575998                                RAY AND THATCHER
        Oct. 3. 2014 3:39PM (                                                                            No. 1594 P. 2/3

           2
    (      March 16,2015    Summary Judgment Motions. Summary Judgment Motions must be filed on or
                            before the date specified.

           Janna1y 16,2015 l:'laintlff's Expert Witness Designation Date. (See below)


           Febma1y 16,2015 Defendant's Expert Witness Designation Date. (See below)

                            Each Plaintiff must comply with the following on or before Plaintiff's Expert
                            Witness Designation Date. Each defendant must comply with the following on
                            OJ' before Defendant's Expert Witness Designation Date:


                            As to all of Plaintiff's and Defendant's testifying experts- se1·ve upon the attorneys of record:

                                 l. the expert S name, address. and telephOne number;
                                               1




                                2.   the subject maftet· on which the expeJ1 will testify; (3) the general substance of the
                                     expert's mental impressions and opinions, find a brief summary of the basis for them (or
                                     if the eXpert is not retained by, employed by, or otherwise subject to
                                     l='laintifrs/Defendant's control- docum¢n($ reflecting such information).

                            Additionally, as to ~II ofPfainlitrs/Defendant's testifying expe11s who are retained by, employed
                            by, or otherwise subject to the control ofPiaintifi!Defendant- &erve upon the attorneys ofrecord:

                                I.   all documents, tangible things, reports, models, or data compilations that have been
                                     provided to, reviewed by, or prepared by or for the expert in anlicipalion of the expert's
(                                    testimony; und

                                2.   the expert's current resume and bibliography.
          May6.20l5        Mediation Deadline, IT IS ORDERED that mediation shall occur on or
                            before the specified date. STEVE WATiaNS is appointed mediator in the above case.
                           Counsel are directed to contact the mediator to an-ange the logistics of mediation within
                           5 days from the date of this Order. Any objection to this Order must be filed and served
                           upon all patties and the mediator, and a hearing must be requested within I0 days fl·om
                           the date of receipt ofU1is Order. An objection that is neither timely filed nor ruled upon
                           before the scheduled mediation may be waived.
                               STEVE WATKINS, ESQ- Mediatol'
                               POBOX876
                               GREENVILLE, TX 75403-0876
                               VOlCE (903) 454-6688 FAX (903) 454-1772
                           A reasonable mediation fee shall be allocated among the paliies as determined to
                           be fair by the mediator, and each paJ1y to the lawsuit shall have an individual
                           personally present for mediation with full settlement authority.

         NIA               Othel' Agreed Upon Deadline. Inseli in the blank "N/A" if not applicable;
                           otherwise, describe as follows:


(
                       RECEIVED     10/03/2014 03:24PM 9035676998                RAV AND THATCHER
    Oct. 3. 2014 3:40PM        .·                                                   No. 1594 P. 3/3


        3
(
               The trial com·t nsenres the dght to impose sanctions for failure to comply with the
        terms of this Order.


               SIGNED AND ENTERED ONTIDS        _3_ day of ~ , zolf


       Attorney lnformatioll
                                                         lla?rl
       Name:         Richard L. Ray
       Address:      Ray & Thatcher, Attomeys at Law, P.C,
                     300 S. Trade Days Blvd., Canton, Texas 75!03
       Phone & Fax: (903)567-2051/ (903)567-6998/ rlray@rayandthatcher.com


       Name:         Martin R. Bennett
       Address:      Kugle, Skelton & Bennett, P.C.
(
                     130 East Corsicana, Suite 302, Athens, Texas 75751
       Phone & Fax: (903)675-5151/ (903)677-4950 I mbennett@ksbpc.com




(
                                       'l
         1-SEco                        ·        _.
      J~ SOCIAL SECURI'ft( ill\1INISTRATION
      :tl~usA'\\:
      \ ll!IIJI
        "\'JST~i"-
                  J Refer To:                                                    Office of Disability Adjudication and Review
                                                                                 Suite 500
                     Ounld1am Joe Deuanxayasane                                  12790 Merit Dr.
                                                                                 Dallas, TX 7 5251
                                                                                 Tel: (866)331-7135/ Fax: (972)341-5153
•••
•                                                                                March 12,2015
••
••
                     Ounldmm Joe Deuanxayasane
                     706 Lawrence
                     Terrell, TX 75160

                                                             NOTICE OF HEARING

                     Please bring this notice of bearing with you to the hearing.

                     I have scheduled your hearing for:

                     Day:       Tuesday              Date:          May 12,2015                  Time: 10:00 AM
                                                                                                 Central (CT)

                     Room:      l                    Address:       12790 Merit Dlive
                                                                    Suite 500
                                                                    Dallas, TX75251
(
                     It Is Important That You Attend Your Hearing

                       I have set aside this time for you to tell me about your case. If you do not attend the hearing
                       and I do not find that you have a good reason, I may dismiss your request for hearing. I may
                       do so without giving you further notice.

                       You may ask us if you want to appear by telephone. I will grant your request ifl find that
                       extraorclinmy circumstances prevent you from appem·ing in person or by video
                       teleconferencing.

                       You must bring valid picture identification (ID) to your hem·ing. Examples of acceptable
                       picture ID include a:

                            •       Current and valid U.S. State driver's license;
                            • .U.S. State-issued identity card;
                            •       Current U.S. passport; or

                                                                                                   Form HA-83 (09-2014)
                                                                                                          Representative
                                                      Suspect Social Security Fraud?
                             Please visit http://oig.ssa.gov/r or call the Inspector General's Fraud Hotliue
                                                at 1-800-269-0271 (TTY 1-866-501-2101).

                                                                See Next Page
         l>-\.   seo0                     ·       ,
       ~~SOCIAL SECURITY                              DMINISTRATION
       \ III!IJii Refer To:
         4\r.(st~t'-
                                                                                    Office of Disability Adjudication and Review
                                                                                    Suite 500
                         Patricia Lym1 Martin                                       12790 Merit Dr.
                                                                                    Dallas, TX 75251
                                                                                    Tel: (866)331-7135 /Fax: (972)341-5153

                                                                                    March 12,2015


  ••                     Patricia Lym1 Martin
 •=                      708 Tupuna Dr
•                        Tool, TX75143
•'
•'                                                              NOTICE OF HEARING
;'
                         Please bring this notice of hearing "ith yon to the hearing.
'•
l
                        · I have sched\lled your hearing for:
                        •Day:       Tuesday           Date:             May 12,2015                  Time: I 0:45AM
                                                                                                     Central (CT)

                         Room: 3                      Address:          12790 Merit Drive
                                                                        Suite 500
                                                                        Dallas, TX 75251
(
                        It Is Important That Yon Attend Your Hearing

                           I have set aside this time for you to tell me about your case. If you do not attend the hearing
                           and I do not find that you have a good reason, I may dismiss your request for hearing. I may
                           do so without giving you further notice.

                           You may ask us if you want to appear by telephone. I will grant your request ifi find that
                           extraordinary circumstances prevent yon f:i-otn appearing in person or by video
                           teleconferencing.

                           You must bring valid picture identification (ID) to your hearing. Examples of acceptable
                           picture ID include a:

                                •    Current and valid U.S. State driver's license;
                                •    U.S. State-issued identity card;
                                •    Current U.S. passport; or

                                                                                                       FonnHA-83 (09-2014)
                                                                                                             Representative
                                                         Suspect Social Security Fraud?
                                Please visit http://oig.ssa.gov/r or call the Inspector General's Fraud Hotline
                                                   at 1-800-269-0271 (TTY 1-866-501-2101).

                                                                  See Next Page
             ~\. $.Ec:o
           g/;p~ SOCIAL SECURITY TJMINISTRATION
           Jl'tisX'\\:                               ·
      ··   ~,;l·lfiiii,J Refer To:                                                      Office of Disability Adjudication and Review
             '.     1wn 'J' p 1
                                                                                        Suite 500
                          Joe Paul Hicks                                                12790 Merit Dr.
                                                                                        Dallas, TX 75251
                                                                                        Tel: (866)331-7135/ Fax: (972)341-5153
••
•                                                                                       March 12,2015


                          Joe Paul Hicks
                          1487 Fm751
 ••                       Wills Point, TX 75169
i

••
i
                                                                  NOTICE OF HEARING
!
i
                          Please bring this notice of hearing with you to the heru·ing.
•
~
i                         I have scheduled your hearing for:

~                         Day:       Tuesday                                May 12,2015                 Time: 11 :30 AM
i
                                                          Date:
                                                                                                        Central (CT)

                          Room: 3                         Address:          12790 Merit Drive
                                                                            Suite 500
                                                                            Dallas, TX 75251
(
'
                         · It Is Important That You Attend Your Hearing

                            I have set aside this time for you to tell me about your case. If you do not attend the hearing
                            and I do not find that you have a good reason, I may dismiss your request for hearing. I may
                            do so without giving you further notice.

                            You may ask us if you want to appear by telephone. I will grant your request ifi find that
                            extraordinary circumstances prevent you from appearing in person or by video
                            teleconferencing.

                            You must bring valid picture identification (ID) to your hearing. Examples of acceptable
                            picture ID include a:

                                 •       Current and valid U.S. State driver's license;
                                 •       U.S. State-issued identity card;
                                 •       Current U.S. passport; or

                                                                                                          Form HA-83 (09-2014)
                                                                                                                 Representative ,
(' =-                                                     Suspect Social Security Fraud?
·--                              Please visit http://oig.ssa.gov/r or call the Inspector General's Fraud Hotline
                                                    at 1-800-269-0271 (TTY 1-866-501-2101).

                                                                      See Next Page